         Case 3:20-cv-03750-WHO Document 74 Filed 06/08/21 Page 1 of 2




                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           JUN 8 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
WATER SPORTS KAUAI, INC., DBA                      No.   21-15366
Sand People, a Hawaii corporation, on
behalf itself and all others similarly situated,   D.C. No. 3:20-cv-03750-WHO
                                                   Northern District of California,
                  Plaintiff-Appellant,             San Francisco

  v.                                               ORDER

FIREMAN'S FUND INSURANCE
COMPANY, a California corporation; et al.,

                  Defendants-Appellees.

       Appellant’s unopposed motion (Docket Entry No. 15) to stay appellate

proceedings is granted in part.

       The previously established briefing schedule is vacated.

       Appellate proceedings are stayed until resolution of Mudpie, Inc. v.

Travelers Casualty Insurance Company of America, No. 20-16858, or until further

order of the court.

       Appellant shall file a status report on September 13, 2021, and every 90 days

thereafter while Mudpie, Inc. v. Travelers Casualty Insurance Company of

America is pending.

       Appellant shall notify the court by filing a status report within 7 days of the

resolution of Mudpie, Inc. v. Travelers Casualty Insurance Company of



6-1-2021/Pro Mo
         Case 3:20-cv-03750-WHO Document 74 Filed 06/08/21 Page 2 of 2




America.

       Failure to file a status report may terminate the stay of appellate

proceedings.

       The briefing schedule will be reset in a future order.

       Appellant’s unopposed alternate motion (Docket Entry No. 16) for an

extension of time to file the opening brief is denied as unnecessary.


                                                  FOR THE COURT:

                                                  MOLLY C. DWYER
                                                  CLERK OF COURT


                                                  By: Lorela Bragado-Sevillena
                                                  Deputy Clerk
                                                  Ninth Circuit Rule 27-7




6-1-2021/Pro Mo                            2                                 21-15366
